DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Austin (US 3,910,588).
Re claim 1, Wilcox discloses a mounting device (Fig. 1-3 10) for covering a roof penetration (112) in a roof (120), the mounting device (10) comprising: 

an internal reservoir (below 22, within 40) defined between the top (top of 10) and bottom (bottom of 10) of the base (10) for holding a sealant against and in cooperation with the roof (120, the reservoir defined is capable of holding sealant in the claimed manner), the internal reservoir (below 22, within 40) comprising an upper cavity (within 40) and a lower cavity (below 22); 
the upper cavity (within 40) bound within (Fig. 2) the socket (22 and 38); and 
the lower cavity (below 22) continuously encircling (see Fig. 1-2) the socket (22 and 38) and extending both below (below portion 22 of 22 and 38) the socket (22 and 38) and between (Fig. 2) the socket (22 and 38) and the outer perimeter structure (20),
but fails to disclose the rim defined by a flat annulus.
However, Austin discloses the rim (15) defined by a flat annulus (Fig. 3).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox with the rim defined by a flat annulus as disclosed by Austin (such as by modifying the portion between 51 and 53 to be flat) in order to allow for simpler, easier, bending and compression, providing a more effective seal, as if the rim is flat instead of angled downward, the middle section of the device will flex more easily.  In In re Dailey, 357 F.2d 669, 149.
The phrases, “for covering a roof penetration” and “for holding a sealant against and in cooperation with the roof” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 5, Wilcox as modified discloses the mounting device of claim 1, wherein the socket (22 and 38) terminates downwardly above (Fig. 2) the bottom (bottom of 10) of the base (10, as 22 is above 14 in Fig. 2).
Re claim 6, Wilcox as modified discloses the mounting device of claim 1, wherein the socket (22 and 38) has a truncated conical shape (Fig. 1-2) which is wider (see Fig. 2) proximate the top (top of 10) of the base (10) than proximate the bottom (bottom of 10) of the base (10).
Re claim 7, Wilcox as modified discloses the mounting device of claim 1, flat annulus (Austin: 15) surrounds the socket (Fig. 3).
Re claim 10, Wilcox as modified discloses the mounting device of claim 1, wherein, when the mounting device is installed: the base is disposed on the roof, a fastener is applied through the socket, so that a head of the fastener is seated in the upper cavity of the socket and a shank of the fastener below the head passes through the lower cavity and penetrates the roof to secure the base at the roof penetration; and the sealant is applied to the internal reservoir, fills the internal reservoir including the 
The language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 2-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Austin (US 3,910,588) and Mulloy (EP 3181922).
Re claim 2, Wilcox as modified discloses the mounting device of claim 1, further comprising an arcuate sidewall (38) of the socket (22 and 38) extending from a flat bottom (22) of the socket (22 and 38) to the top (top of 10) of the base (10), but fails to disclose wherein an opening is formed through the arcuate sidewall.
However, Mulloy discloses wherein an opening (Fig. 3 238) is formed through the arcuate sidewall (230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox wherein an opening is formed through the arcuate sidewall as disclosed by Mulloy in 
Re claim 3, Wilcox as modified discloses the mounting device of claim 2, Mulloy discloses wherein the opening (238) joins (Fig. 3) the upper (exterior to 230, proximate 210) and lower cavities (interior to 230) in communication (Fig. 3).
Re claim 4, Wilcox as modified discloses the mounting device of claim 2, wherein a central bore (28) is formed transversely through (Fig. 2) the flat bottom (22) of the socket (22 and 38), the central bore (28) for receiving a fastener (118) to secure the base (10) to the roof (120).
The phrase “for receiving a fastener to secure the base to the roof” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 20, Wilcox discloses a mounting device (Fig. 1-3 10) for covering a roof penetration (112) in a roof (120), the mounting device (10) comprising: 
a base (10) including a top (top of 10), a bottom (bottom of 10), a socket (22 and 38) depending from the top (top of 10) toward the bottom (bottom of 10), and an outer perimeter structure (20) encircling (Fig. 1-2) the socket (38) and depending downward (from 46 to 14) from the top (top of 10) to the bottom (bottom of 10), wherein the base (10) has a rim (50) proximate the top (top of 10) surrounding the socket (38);

the socket (22 and 38) includes a sidewall (38) extending from the bottom (bottom of 22 and 38) of the socket (22 and38) to the top (top of 10) of the base (10), 
but fails to disclose the sidewall is formed with an opening which joins the upper and lower cavities in communication, and the rim defined by a flat annulus.  
However, Mulloy discloses the sidewall (230) is formed with an opening (238) which joins (Fig. 3) the upper (exterior to 230, proximate 210) and lower cavities (interior to 230) in communication (Fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox with the sidewall is formed with an opening which joins the upper and lower cavities in communication as disclosed by Mulloy in order to allow flowable material to be inserted into the interior cavity, post assembly, through the openings, or to direct material (such as fire retardant material) in towards the head of the fastener to protect the fastener during thermal events ([0022]).  
In addition, Austin discloses the rim (15) defined by a flat annulus (Fig. 3).
In re Dailey, 357 F.2d 669, 149.
The phrase, “for covering a roof penetration” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim(s) 8-9, 11-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Austin (US 3,910,588) and Corsi (US 2013/0298494).
Re claim 8, Wilcox discloses the mounting device of claim 7, but fails to disclose further comprising: a hole formed transversely through the rim, offset from the socket; and a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, wherein the cap is formed with a hole 
However, Corsi discloses further comprising: a hole (204/206) formed transversely through the rim (202, Wilcox: 14), offset from (Fig. 3) the socket (212, Wilcox: 22 and 38); and a cap (230) moveable onto the base (202) for forming, in cooperation with the base (202), an environmental seal (Fig. 3) around the roof penetration (integer to 220), wherein the cap (230) is formed with a hole (232) which, when the cap (230) is moved onto the base (202), is registered with ([0042]) the hole (206/210) in the rim (Fig. 3) of the base (202).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox further comprising: a hole formed transversely through the rim, offset from the socket; and a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, wherein the cap is formed with a hole which, when the cap is moved onto the base, is registered with the hole in the rim of the base as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  
Re claim 9, Wilcox discloses the mounting device of claim 1, but fails to disclose further comprising a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration.
However, Corsi discloses further comprising a cap (230) moveable onto the base (202) for forming, in cooperation with the base (202), an environmental seal (Fig .3) around the roof penetration.

Re claim 11, Wilcox discloses a mounting device (Fig. 1-3 10) for covering a roof penetration (112) in a roof (120), the mounting device (10) comprising: 
a base (10) including a top (top of 10), a bottom (bottom of 10), a socket (22 and 38) depending from the top (top of 10), and an outer perimeter structure (20) encircling (Fig. 1-2) the socket (38) and depending downward (from 46 to 14) from the top (top of 10) to the bottom (bottom of 10), wherein the base (10) has a rim (50) proximate the top (top of 10); 
an internal reservoir (below 22, within 40) defined between the top (top of 10) and bottom (bottom of 10) of the base (10), the internal reservoir (below 22, within 40) comprising an upper cavity (within 40) bound between the socket (22 and 38) and the top (top of 10) of the base (10) and a lower cavity (below 22) bound between the socket (22 and 38), the other perimeter structure (20), and the bottom (bottom of 10) of the base (10), wherein the lower cavity (below 22) continuously encircles (Fig. 1-2) the socket (22 and 38), 
but fails to disclose a cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration, the rim defined by a flat annulus.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox further comprising cap moveable onto the base for forming, in cooperation with the base, an environmental seal around the roof penetration as disclosed by Corsi in order to protect the base and fastener from weathering, water, or additional elements that would damage the fastener if exposed.  
In addition, Austin discloses the rim (15) defined by a flat annulus (Fig. 3).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox with the rim defined by a flat annulus as disclosed by Austin (such as by modifying the portion between 51 and 53 to be flat) in order to allow for simpler, easier, bending and compression, providing a more effective seal, as if the rim is flat instead of angled downward, the middle section of the device will flex more easily.  In addition, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
The phrase, “for covering a roof penetration” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 
Re claim 12, Wilcox as modified discloses the mounting device of claim 11, wherein the socket (22 and 38) terminates downwardly above (Fig. 2) the bottom (bottom of 10) of the base (10, as 22 is above 14 in Fig. 2).
Re claim 13, Wilcox as modified discloses the mounting device of claim 11, wherein the socket (22 and 38) has a truncated conical shape (Fig. 1-2) which is wider (see Fig. 2) proximate the top (top of 10) of the base (10) than proximate the bottom (bottom of 10) of the base (10).
Re claim 18, Wilcox as modified discloses the mounting device of claim 11, wherein flat annulus (Austin: 15) surrounds the socket (Fig. 3).
Re claim 19, Wilcox as modified discloses the mounting device of claim 11, wherein, when the mounting device is installed: the base is disposed on the roof, a fastener is applied through the socket, so that a head of the fastener is seated in the upper cavity of the socket and a shank of the fastener below the head passes through the lower cavity and penetrates the roof to secure the base at the roof penetration; and the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration (this language is considered optional/conditional.  Because of the language “when,” the claim may be interpreted as the mounting device not requiring being installed and thus, the subsequent limitations are not required).  In the even the examiner over broadly construed the language “when,” see the alternative rejection below.
See § MPEP 2103 (C).

Claim(s) 10 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Austin (US 3,910,588) and Francovitch (US 4,520,606).
Re claim 10 in the alternative, Wilcox discloses the mounting device of claim 1, wherein, when the mounting device (10) is installed (Fig. 3): the base (10) is disposed on the roof (120), a fastener (118) is applied through the socket (22 and 38), so that a head (116) of the fastener (118) is seated in (Fig. 3) the upper cavity (within 40) of the socket (22 and 38) and a shank (shank of 38) of the fastener (118) below the head (116) passes through the lower cavity (below 22) and penetrates (Fig. 3) the roof (120) to secure the base (10) at the roof penetration (112); but fails to disclose the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration.
However, Francovitch discloses the sealant (45) is applied to the internal reservoir (below 30, and at the socket into which 16 is inserted), fills (Fig. 1) the internal reservoir (below 30, and at the socket into which 16 is inserted) including the upper and lower cavities (below 30, and at the socket into which 16 is inserted), and covers (Fig. 1) the head (head of 16) and shank (shank of 16) of the fastener (16) at the roof penetration (18/19, into 11).
.  

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Austin (US 3,910,588), Corsi (US 2013/0298494) and Mulloy (EP 3181922).
Re claim 14, Wilcox as modified discloses the mounting device of claim 11, further comprising an arcuate sidewall (38) of the socket (22 and 38) extending from a flat bottom (22) of the socket (22 and 38) to the top (top of 10) of the base (10), but fails to disclose wherein an opening is formed through the arcuate sidewall.
However, Mulloy discloses wherein an opening (Fig. 3 238) is formed through the arcuate sidewall (230).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting device of Wilcox wherein an opening is formed through the arcuate sidewall as disclosed by Mulloy in order to allow flowable material to be inserted into the interior cavity, post assembly, through the openings, or to direct material (such as fire retardant material) in towards the head of the fastener to protect the fastener during thermal events ([0022]).  
Re claim 15, Wilcox as modified discloses the mounting device of claim 14, wherein a central bore (28) is formed transversely through (Fig. 2) the flat bottom (22) of the socket (22 and 38). 
Re claim 16, Wilcox as modified discloses the mounting device of claim 15, Corsi discloses wherein the cap (230) includes a central hole (234) formed therethrough (Fig. 3), which, when the cap (230) is moved onto the base (202), is registered with the central bore (212) in the flat bottom of the socket (Wilcox: portion 22 of 22 and 38).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 17, Wilcox as modified discloses the mounting device of claim 14, Mulloy discloses wherein the opening (238) joins (Fig. 3) the upper (exterior to 230, proximate 210) and lower cavities (interior to 230) in communication (Fig. 3).

Claim(s) 19 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al (“Wilcox”) (US 4,518,282) in view of Corsi (US 2013/0298494), Austin (US 3,910,588) and Francovitch (US 4,520,606).
Re claim 19 in the alternative, Wilcox as modified discloses the mounting device of claim 11, wherein, when the mounting device (10) is installed (Fig. 3): the base (10) is disposed on the roof (120), a fastener (118) is applied through the socket (22 and 38), so that a head (116) of the fastener (118) is seated in (Fig. 3) the upper cavity (within 40) of the socket (22 and 38) and a shank (shank of 38) of the fastener 
However, Francovitch discloses the sealant (45) is applied to the internal reservoir (below 30, and at the socket into which 16 is inserted), fills (Fig. 1) the internal reservoir (below 30, and at the socket into which 16 is inserted) including the upper and lower cavities (below 30, and at the socket into which 16 is inserted), and covers (Fig. 1) the head (head of 16) and shank (shank of 16) of the fastener (16) at the roof penetration (18/19, into 11).
It would have been obvious to a person having ordinary skill in the art before the with the sealant is applied to the internal reservoir, fills the internal reservoir including the upper and lower cavities, and covers the head and shank of the fastener at the roof penetration as disclosed by Francovitch in order to prevent moisture from penetrating along the fastener (Col 5 lines 30-33).  

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.

Applicant’s arguments concerning are remaining claims are addressed in the above, as they each relate to the rim being defined by the flat annulus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635